Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “support” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11, 13, 16, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasenour (2016/0345497).


    PNG
    media_image1.png
    548
    744
    media_image1.png
    Greyscale


belting with longitudinal cogs (shown above) comprising: 
belting having an upper surface, a lower surface and a first edge; and at least two longitudinal cogs attached to the upper surface of the belting proximate the first edge and wherein a channel is defined between the at least two longitudinal cogs (teaches in par. 37, that various exchangeable arrangements maybe used; for example, cogs or ridges are taught & shown above, and in figs 5, 7); and 
a draper seal having an end, wherein the end of the draper seal at least partially extends into the channel (cover / deflector shown in figs 2A, 3A).  

11. (Original) The agricultural harvesting equipment of claim 9, wherein the channel has a width that is between about 60 percent and 120 percent of a width of each of the longitudinal cogs (shown/taught above).  

13. (Original) The agricultural harvesting equipment of claim 9, and further comprising a cog support to which each of the at least two longitudinal cogs is attached and wherein the cog support is attached to the belting proximate the first edge (best shown in fig 5A).  


The method is inherent in view the apparatus already addressed above:

16. (Original) A method of conveying product comprising: providing belting with at least two longitudinal cogs attached to an upper surface thereof proximate a first edge thereof, wherein a channel is defined between the at least two longitudinal cogs; extending an end of a draper seal into the channel; moving product over the draper seal and onto the belting; and moving the belting with respect 

18. (Original) The method of claim 16, wherein the channel has a width that is between about 60 percent and 120 percent of a width of each of the longitudinal cogs.  

20. (Original) The method of claim 16, and further comprising attaching the at least two longitudinal cogs to a cog support and attaching the cog support to the belting proximate the first edge (see cl. 13).


Claims 22, 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austin (1484248).


    PNG
    media_image2.png
    237
    531
    media_image2.png
    Greyscale



22. (New) Belting for conveying objects comprising: 
belting having an upper surface, a lower surface, a first edge and a second edge that is opposite the first edge (fig 1); 
two first longitudinal cogs attached to the upper surface of the belting proximate the first edge (ribs 3 on the outer surface of the belt), 
wherein each of the first longitudinal cogs is substantially parallel to the first edge and wherein a first channel is defined between the two first longitudinal cogs (ln 44-45); and 
two second longitudinal cogs attached to the upper surface of the belting proximate the second edge, wherein each of the second longitudinal cogs is substantially parallel to the second edge (ln 44-45 and shown / taught above), 
wherein a second channel is defined between the two second longitudinal cogs and wherein 

25. (New) The belting with longitudinal cogs of claim 22, wherein the two first longitudinal cogs, the first channel, the two second longitudinal cogs and the second channel collectively constitute no more than 50 percent of a width of the belting (shown above).  

26. (New) The belting with longitudinal cogs of claim 22, wherein the channel is adapted to receive an end of a draper seal (NOTE: the “draper seal” is not claimed in combination; however, the intended use is within the capability of the sub-combination claimed in claim 22, i.e. the “belting for conveying objects”).  

27. (New) The belting with longitudinal cogs of claim 22, wherein the channel has a width that is between about 60 percent and 120 percent of a width of each of the longitudinal cogs (shown/taught above).
  
28. (New) The belting with longitudinal cogs of claim 22, and further comprising a cog support to which each of the at least two longitudinal cogs is attached and wherein the cog support is attached to the belting proximate the first edge (shown/taught above).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 12, 17, 19, 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasenour (2016/0345497), in view of Austin (1484248).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Hasenour teaches the claimed invention, except as noted:


    PNG
    media_image1.png
    548
    744
    media_image1.png
    Greyscale


1. (Currently Amended) Belting with longitudinal cogs comprising: 
belting having an upper surface, a lower surface and a first edge (shown above; also fig 7); 
at least two longitudinal cogs attached to the upper surface of the belting proximate the first edge (shown above), 
wherein each of the longitudinal cogs is substantially parallel to the first edge and wherein a channel (recess between cogs/ridges shown above) is defined between the at least two longitudinal cogs (Hasenour teaches in par. 37, that various exchangeable arrangements maybe used; for example, cogs or ridges are taught & shown above, and in figs 5, 7; however, the orientation of the cogs are orthogonal); and 
a cleat attached to the upper surface of the belting that extends across a width of the belting 

Austin teaches the arrangement claimed, i.e. the cogs (ribs 3 on the outer surface of the belt) are parallel to the edge (ln 44-45):


    PNG
    media_image2.png
    237
    531
    media_image2.png
    Greyscale


Hasenour discloses the claimed invention except for “parallel arrangement” as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the cogs/ridges along the length of the belt, i.e. parallel to the edges, as Austin shows above, because it would minimize debris accumulation on the edge(s).


2. (Original) The belting with longitudinal cogs of claim 1, wherein the channel is adapted to receive an end of a draper seal (capability / intended use is obvious, see fig 2A). 

3. (Original) The belting with longitudinal cogs of claim 1, wherein the channel has a width that is between about 60 percent and 120 percent of a width of each of the longitudinal cogs (shown/taught 

4. (Original) The belting with longitudinal cogs of claim 1, wherein each of the longitudinal cogs is wider proximate the belting (size of cogs is obvious to one skilled).  

5. (Currently Amended) The belting with longitudinal cogs of claim 1, wherein each of the longitudinal cogs comprises an inner sidewall and an outer sidewall, wherein the inner sidewall is oriented away from the first edge, wherein the outer sidewall is oriented towards the first edge, wherein the outer sidewall is oriented at an acute angle between an inner surface thereof and the belting and wherein the inner sidewall is oriented at an acute angle between an inner surface thereof and the belting (Design shape of the cogs is a variable which may be determined through the design process and routine methods of experimentation to achieve the desired results. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the shape with an acute angle).  

6. (Original) The belting with longitudinal cogs of claim 1, and further comprising a cog support to which each of the at least two longitudinal cogs is attached and wherein the cog support is attached to the belting proximate the first edge (shown/taught above).  



The following are already addressed above, unless otherwise noted:

10. (Original) The agricultural harvesting equipment of claim 9, wherein each of the longitudinal cogs is substantially parallel to the first edge.  

12. (Currently Amended) The agricultural harvesting equipment of claim 9, wherein each of the longitudinal cogs comprises an inner sidewall and an outer sidewall, wherein the inner sidewall is oriented away from the first edge, wherein the outer sidewall is oriented towards the first edge, wherein the inner sidewall is oriented at an acute angle between an inner surface thereof and the belting and wherein the outer sidewall is oriented at an acute angle between an inner surface thereof and the belting (see cl. 5).


  

The following method is obvious in view of the apparatus claimed above:

17. (Original) The method of claim 16, wherein each of the longitudinal cogs is substantially parallel to the first edge (see cl. 1).  

19. (Currently Amended) The method of claim 16, wherein each of the longitudinal cogs comprises an inner sidewall and an outer sidewall, wherein the inner sidewall is oriented away from the first edge, wherein the outer sidewall is oriented towards the first edge, wherein the inner sidewall is oriented at an acute angle between an inner surface thereof and the belting and wherein the outer sidewall is oriented at an acute angle between an inner surface thereof and the belting (see cl. 5).  



The following are already addressed above, unless otherwise noted:

22. (New) Belting for conveying objects comprising: 
belting having an upper surface, a lower surface, a first edge and a second edge that is opposite the first edge; 
two first longitudinal cogs attached to the upper surface of the belting proximate the first edge, 
wherein each of the first longitudinal cogs is substantially parallel to the first edge and wherein a first channel is defined between the two first longitudinal cogs; and 
two second longitudinal cogs attached to the upper surface of the belting proximate the second edge, wherein each of the second longitudinal cogs is substantially parallel to the second edge (similar cogs are present at the 2nd edge as shown/taught above), 
wherein a second channel is defined between the two second longitudinal cogs and wherein intermediate the two first longitudinal cogs and the two second longitudinal cogs is a central region (shown/taught above). 
 
23. (New) The belting with longitudinal cogs of claim 22, wherein the central region is substantially flat (shown/taught above).
  
24. (New) The belting with longitudinal cogs of claim 22, and further comprising at least one cleat attached to the belting (see cl. 1).
  
25. (New) The belting with longitudinal cogs of claim 22, wherein the two first longitudinal cogs, the first channel, the two second longitudinal cogs and the second channel collectively constitute no more than 50 percent of a width of the belting (see cl. 3).  


27. (New) The belting with longitudinal cogs of claim 22, wherein the channel has a width that is between about 60 percent and 120 percent of a width of each of the longitudinal cogs (shown/taught above).
  
28. (New) The belting with longitudinal cogs of claim 22, and further comprising a cog support to which each of the at least two longitudinal cogs is attached and wherein the cog support is attached to the belting proximate the first edge (see cl. 6).



Claim(s) 14-15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasenour (2016/0345497), in view of Cormier et al (2012/0233974).

Hasenour teaches the claimed invention, except the rib / reinforcing panel as detailed below:

14. (Original) The agricultural harvesting equipment of claim 9, and further comprising a guide rib attached to and extending from the lower surface of the belting proximate the first edge.  

15. (Original) The agricultural harvesting equipment of claim 9, and further comprising a reinforcing panel attached to the lower surface of the belting proximate the first edge.  

21. (Original) The method of claim 16, wherein the belting further comprises a guide rib attached to and extending from the lower surface of the belting proximate the first edge and wherein the method further comprises retaining the belting in alignment on a support structure by at least partially extending the guide rib into a recess on the support structure as the belting moves with respect to the support structure.  


Cormier teaches:

[AltContent: textbox (Rib and/or reinforcing panel)][AltContent: arrow]
    PNG
    media_image3.png
    529
    775
    media_image3.png
    Greyscale

	
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide of Hasenour with the teachings of Cormier, because it would not have been outside the skill that in order to provide better tracking / non-slippage of the belt over a supporting member, such as a roller (not claimed), and/or prevent debris entering / accumulating there.




Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasenour (2016/0345497) & Austin (1484248) combination, in view of Cormier et al (2012/0233974).

Hasenour & Austin combination teaches the claimed invention, except the rib / reinforcing panel as detailed below:

7. (Original) The belting with longitudinal cogs of claim 1, and further comprising a guide rib attached to and extending from the lower surface of the belting proximate the first edge.  

8. (Original) The belting with longitudinal cogs of claim 1, and further comprising a reinforcing panel attached to the lower surface of the belting proximate the first edge.  


Cormier teaches:

[AltContent: textbox (Rib and/or reinforcing panel)][AltContent: arrow]
    PNG
    media_image3.png
    529
    775
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide of Hasenour & Austin with the teachings of Cormier, because it would not have been outside the skill that in order to provide better tracking / non-slippage of the belt over a supporting member, such as a roller (not claimed), and/or prevent debris entering / accumulating there.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Bomleny et al (2011/0094201) teaches an alternate cog design on the edge(s) of the belt (fig 5).

Webermann et al (2017/0094899) teaches an obvious design variant to longitudinal cogs (figs 1, 2a-b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671